DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-4 and 6-9 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests an error modeling method for prediction context for reversible image watermarking, comprising following steps: S1: scanning an original image to obtain a current pixel x[i,j] and adjacent pixels surrounding the current pixel; S2: constructing prediction context according to the current pixel x[i,j] and the adjacent pixels surrounding the current pixel, and establishing a predictor based on omnidirectional context; S3: self-adaptively error molding the prediction context to obtain a self- adaptive error model; and S4: feeding output data from the self-adaptive error model back to the predictor to update and correct the prediction context, so as to correct a prediction value of the current pixel x[I,j]. wherein the corrected prediction value ' of the current pixel x[i,il is obtained by:  
    PNG
    media_image1.png
    15
    98
    media_image1.png
    Greyscale
 where, t is the parameter for the quantified predicated context, d is the prediction error of the predictor,  ' is the error feedback fed back to the predictor by the self-adaptive error model, and X is the prediction value of the current pixel x[i,j] before correction..


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 6,282,299 to Tewfik et al discloses a method and
apparatus for the watermarking of video data is disclosed. In one embodiment, discrete objects are extracted from the video host data. Each is assigned and embedded with a watermark. The watermark is embedded by generating the watermark, applying it to a perceptual mask of the block, spatially masking the resulting block, and re-adding the block to the result. The objects are collected into a database so that an object may be tracked as it is transformed from frame to frame of the video host data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672